



EXHIBIT 10.11(C)


 


AWARD AGREEMENT AND STOCK POWER

Under the

Louisiana-Pacific Corporation

1997 Incentive Stock Award Plan

 

RESTRICTED STOCK

 

Corporation:

 

Louisiana-Pacific Corporation

 

 

414 Union Street

 

 

Suite 2000

 

 

Nashville, Tennessee 37219

 

 

 

Participant:

 

 

 

 

 

 

 

 

Grant Date:

 

              , 200   

 

 

 

Award:

 

The Award of Restricted Stock granted pursuant to this Award Agreement

 

 

 

Restricted Stock:

 

                Shares of Corporation’s Common Stock subject to the Restrictions
set forth in this Award Agreement

 

 

 

Plan:

 

The Louisiana-Pacific Corporation 1997 Incentive Stock Award Plan, as amended

 

 

 

Restriction Period:

 

The three-year period ending on the third anniversary of the Grant Date, or at
such earlier date as specified in Appendix A to this Award Agreement.

 

AGREEMENT

 

Corporation and Participant agree as follows:

 

1.             Defined Terms.  Capitalized terms not otherwise defined in this
Award Agreement have the meanings given them in Section 9 of Appendix A to this
Award Agreement.

 

2.             Grant of Restricted Stock.  Subject to the terms and conditions
of the Plan and this Award Agreement, including Appendix A, effective as of the
Grant Date, Corporation grants to Participant an Award for the number of shares
of Restricted Stock specified above.

 

--------------------------------------------------------------------------------


 

3.             Restrictions.  Participant acknowledges that the Restricted Stock
is subject to the Restrictions and all the terms and conditions set forth in
this Award Agreement.

 

4.             Federal Tax Elections.  Participant agrees to notify Corporation
promptly if Participant makes an election under Code Section 83(b) with respect
to the Restricted Stock.

 

5.             Certificate.  Participant agrees that the Certificate for the
Restricted Stock, together with an executed counterpart of this Award Agreement
and Stock Power, will be held by Corporation until the expiration of the
Restricted Stock Period with respect to this Award.

 

STOCK POWER

 

Effective as of the Grant Date, Participant assigns and transfers to Corporation
the shares of Restricted Stock evidenced by the Certificate and appoints
                                             as attorney-in-fact to transfer the
stock on the books of Corporation, with full power of substitution.  Although
Participant is the owner of the Restricted Stock, Corporation will hold the
Certificate and this Stock Power during the Restriction Period described in the
Award Agreement.  Upon expiration of the Restriction Period, Corporation will
return this Stock Power to Participant, together with a new, unrestricted,
certificate for the Restricted Stock.

 

Corporation:

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

 

By

 

 

Its

 

 

 

 

 

Participant:

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

To

Award Agreement and Stock Power for

Restricted Stock

 

This Award Agreement evidences the grant of an Award for shares of Restricted
Stock to Participant under the Plan.

 

Capitalized terms are defined in Section 9 of this Appendix A.

 

1.             Shares of Restricted Stock; Adjustment

 

In the event of (a) a stock dividend or a stock split or reverse stock split
(whether effected as a dividend or otherwise) or (b) an Extraordinary
Distribution by Corporation, where the record date for such stock dividend,
stock split, or Extraordinary Distribution is after the Grant Date and during
the Restriction Period, the Committee will, to the extent provided in Article 12
of the Plan as it may be amended from time to time, adjust the number of shares
of Restricted Stock proportionately to reflect the effect of such stock
dividend, stock split or Extraordinary Distribution.  The number of shares of
Restricted Stock will not be adjusted to reflect cash dividends paid with
respect to Corporation’s common stock during the Restriction Period.

 

2.             Terms of Award

 

This Award is subject to all the provisions of the Plan and to the following
terms and conditions:

 

2.1           Restricted Stock.  Subject to the Restrictions set forth in this
Section, Corporation has granted the Restricted Stock to Participant as of the
Grant Date.

 

2.1.1        Restrictions During Restriction Period.  During the Restriction
Period:

 

(a)           Nontransferable.  Participant may not sell, assign, pledge, or
otherwise transfer or encumber the Award or the Restricted Stock subject to the
Award.  Neither this Award nor the shares of Restricted Stock is transferable
other than by will or the laws of descent and distribution.  No assignment or
transfer of the Award or the Restricted Stock in violation of the foregoing
restriction, whether voluntary, involuntary or by operation of law or otherwise,
except by will or the laws of descent and distribution, will vest in the
assignee or transferee any interest or right whatsoever, but immediately upon
any attempt to assign or transfer the Award or the Restricted Stock, the Award
will terminate and be of no force or effect.  Whenever the word “Participant” is
used in any provision of this Award Agreement under circumstances where the
provision should logically be construed to apply to the executor, administrator,
or the person or persons to whom this Award or the Restricted Stock may be
transferred by will or by the laws of descent and distribution, it will be
deemed to include such person or persons.

 

1

--------------------------------------------------------------------------------


 

(b)           Forfeiture.  In the event Participant ceases to be an Employee of
an Employer prior to the expiration of the Restriction Period, Participant will
immediately and automatically forfeit all shares of Restricted Stock subject to
the Award, the Restricted Stock will automatically revert to Corporation, and
Participant will cease to have any rights as a stockholder with respect to such
Restricted Stock.

 

2.1.2        Rights During Restriction Period.  During the Restriction Period,
Participant will have (except as expressly provided in Section 2.1.1) all the
rights of a stockholder with respect to the Restricted Stock, including without
limitation the right to exercise all voting rights with respect to the
Restricted Stock and the right to receive cash dividends with respect to the
Restricted Stock.  Stock dividends issued with respect to Restricted Stock will
be treated as additional shares of Restricted Stock covered by the Award and
will be subject to the same Restrictions.

 

2.1.3        Stock Certificates.  Certificates for shares of Restricted Stock
subject to this Award Agreement will be issued in Participant’s name and held by
Corporation, together with an executed counterpart of the Award Agreement and
Stock Power, until the Restrictions lapse at the expiration of the Restriction
Period or until the Restricted Stock is forfeited as provided in
Section 2.1.1(b). During the Restriction Period, each certificate for shares of
Restricted Stock will bear a legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED AS RESTRICTED STOCK UNDER
THE LOUISIANA-PACIFIC CORPORATION 1997 INCENTIVE STOCK AWARD PLAN (THE “PLAN”)
AND ARE SUBJECT TO RESTRICTIONS ON THEIR TRANSFER, DISPOSITION, OR ENCUMBRANCE
SET FORTH IN THE PLAN.  A COPY OF THE PLAN MAY BE OBTAINED FROM
LOUISIANA-PACIFIC CORPORATION.

 

Certificates for shares of Restricted Stock may also bear any other restrictive
legends required by law or any other agreement.

 

2.2           Settlement of Award.

 

2.2.1        General.  Upon the Vesting of shares of Restricted Stock under this
Award due to expiration of the Restriction Period, this Award will be settled on
a settlement date selected by the Committee as soon as practicable after the end
of the Restriction Period by the delivery to Participant of a new stock
certificate for the Vested shares of stock subject to the Award issued in
Participant’s name, without the legend described in Section 2.1.3, together with
the Restricted Stock Award Agreement and Stock Power previously held by
Corporation.

 

2.2.2        Lapse of Restrictions.  Upon settlement of the Award pursuant to
Section 2.2.1, the stock subject to the Award will no longer be subject to the
Restrictions.

 

2

--------------------------------------------------------------------------------


 

2.3           Employment Requirement; Accelerated Vesting.

 

2.3.1        General.  Except as otherwise expressly provided in Sections 2.3.2
or 2.3.3, if Participant ceases to be an Employee for any reason prior to the
end of the Restriction Period, this Award will be canceled and Participant will
forfeit the Restricted Stock as provided in Section 2.1.1(b) and this Award will
be cancelled and Participant will not receive any other payment with respect to
this Award.

 

2.3.2        Death or Disability.  In the event Participant dies or terminates
Employment by reason of Disability prior to the end of the Restriction Period,
the Award and the Restricted Stock will automatically become 100% Vested as of
the date of death or termination by reason of Disability.

 

2.3.3        Change in Control.  Upon the occurrence of a Change in Control Date
prior to the end of the Restriction Period, the Award and the Restricted Stock
will automatically become 100% Vested as of the Change in Control Date

 

2.4           Other Documents. Participant will be required to furnish
Corporation such other documents or representations as Corporation may require
to assure compliance with applicable laws and regulations as a condition of
Corporation’s obligation to settle this Award.

 

2.5           Transferability.  The Restricted Stock is subject to the
restrictions on transferability set forth in Section 2.1.1(a).  This Award is
not transferable other than by will or the laws of descent and distribution.  No
assignment or transfer of the Award in violation of the foregoing restriction,
whether voluntary, involuntary or by operation of law or otherwise, except by
will or the laws of descent and distribution, will vest in the assignee or
transferee any interest or right whatsoever, but immediately upon any attempt to
assign or transfer the Award, the Award will terminate and be of no force or
effect.  Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executor, administrator, or the person or persons to whom this
Award may be transferred by will or by the laws of descent and distribution, it
will be deemed to include such person or persons.

 

3.             Rights as Stockholder

 

During the Restriction Period, Participant will have the rights of a stockholder
as provided in Section 2.1.2.

 

4.             Taxes; Tax Election

 

4.1           Withholding Taxes.

 

4.1.1        General.  Participant acknowledges that Participant is responsible
for payment of all federal, state, and local withholding taxes and Participant’s
portion of all applicable payroll taxes imposed in connection with (i) the grant
of the Award and the Restricted Stock, (ii) the Vesting of the Restricted Stock,
(iii) an election by Participant

 

3

--------------------------------------------------------------------------------


 

under Code Section 83(b) with respect to this Award, and/or (iv) payment by
Corporation of dividends with respect to the Restricted Stock during the
Restriction Period (collectively, the “Applicable Taxes”).  Corporation’s
obligation to issue unrestricted stock in settlement of the Award is expressly
conditioned on Participant’s making arrangements satisfactory to Corporation, in
its sole and absolute discretion, for the payment of all Applicable Taxes.

 

4.1.2        Method of Payment.  Participant may pay to Corporation (in cash or
by check) an amount equal to the Applicable Taxes.  In the event that
Participant does not submit payment of the entire amount of Applicable Taxes,
Participant expressly authorizes Corporation, in its sole and absolute
discretion, (a) to withhold all or a portion of the remaining balance of the
Applicable Taxes from other amounts payable in cash (as compensation or
otherwise) by Corporation or any Employer to Participant, and/or (b) to withhold
a number of unrestricted shares (thus reducing the number of unrestricted shares
to be issued to Participant) having a fair market value (as of the date the
Award is settled) equal to the remaining balance of the Applicable Taxes.

 

4.2           Effect of Tax Election.  In the event Participant makes a timely
election under Code Section 83(b) with respect to this Award, the Restricted
Stock will be deemed (for income tax purposes) to be transferred to Participant
effective as of the Grant Date (and any obligation for withholding tax liability
imposed by subsequent changes in tax laws would be due as of the Grant Date). 
However, such an election will not affect the Restrictions or terminate the
Restriction Period for the Award.

 

5.             Conditions Precedent

 

Corporation will use its best efforts to obtain approval of the Plan and this
Award by any state or federal agency or authority that Corporation determines
has jurisdiction.  If Corporation determines that any required approval cannot
be obtained, this Award will terminate on notice to Participant to that effect. 
Without limiting the foregoing, Corporation will not be required to issue any
certificates for Restricted Stock, or any portion thereof, until Corporation has
taken all action required to comply with all applicable federal and state
securities laws.

 

6.             Successorship

 

Subject to restrictions on transferability set forth in Sections 2.1.1(a) and
2.5, this Award Agreement will be binding upon and benefit the parties, their
successors and assigns.

 

7.             Notices

 

Any notices under this Award Agreement must be in writing and will be effective
when actually delivered personally or, if mailed, when deposited as registered
or certified mail directed to the address of Corporation’s records or to such
other address as a party may certify by notice to the other party.

 

4

--------------------------------------------------------------------------------


 

8.             Arbitration

 

Any dispute or claim that arises out of or that relates to this Agreement or to
the interpretation, breach, or enforcement of this Agreement, shall be resolved
by mandatory arbitration in accordance with the then effective arbitration
rules of the American Arbitration Association, and any judgment upon the award
rendered pursuant to such arbitration may be entered in any court having
jurisdiction thereof.

 

9.             Defined Terms

 

When used in this Award Agreement, the following terms have the meaning
specified below:

 

Acquiring Person means any person or related person or related persons which
constitute a “group” for purposes of Section 13(d) and Rule 13d-5 under the
Securities Exchange Act of 1934 (the “Exchange Act”), as such Section and
Rule are in effect as of the Grant Date; provided, however, that the term
Acquiring Person shall not include (a) Corporation or any of its Subsidiaries,
(b) any employee benefit plan or related trust of Corporation or any of its
Subsidiaries, (c) any entity holding voting capital stock of Corporation for or
pursuant to the terms of any such employee benefit plan, or (d) any person or
group solely because such person or group has voting power with respect to
capital stock of Corporation arising from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to the Exchange
Act.

 

Change in Control of Corporation means:

 

(a)           The acquisition by any Acquiring Person of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of 20 percent or more
of the combined voting power of the then outstanding Voting Securities;
provided, however, that for purposes of this paragraph (a) the following
acquisitions will not constitute a Change in Control:  (i) any acquisition
directly from Corporation, (ii) any acquisition by Corporation, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Corporation or any corporation controlled by Corporation, or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii), and (iii) of paragraph (c) of this definition of Change
in Control; or

 

(b)           During any period of 12 consecutive calendar months, individuals
who at the beginning of such period constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual who becomes a director during the period whose
election, or nomination for election, by Corporation’s stockholders was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board will be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose

 

5

--------------------------------------------------------------------------------


 

initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(c)           Consummation of a reorganization, merger, or consolidation or sale
or other disposition of all or substantially all of the assets of Corporation (a
“Business Combination”) in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Securities outstanding immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50 percent of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Corporation
or all or substantially all of Corporation’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Voting
Securities, (ii) no Person (excluding any employee benefit plan, or related
trust, of Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

(d)           Approval by the stockholders of Corporation of any plan or
proposal for the liquidation or dissolution of Corporation.

 

Change in Control Date means the first date following the Grant Date on which a
Change in Control has occurred.

 

Disability means the condition of being permanently unable to perform
Participant’s duties for an Employer by reason of a medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of at least 12
months.

 

Employee and Employment both refer to service by Participant as a full-time or
part-time employee of an Employer, and include periods of illness or other
leaves of absence authorized by an Employer.  A transfer of Participant’s
Employment from one Employer to another will not be treated as a termination of
Employment.

 

6

--------------------------------------------------------------------------------


 

Employer means Corporation or a Subsidiary of Corporation.

 

Restricted Stock means the number of shares of Restricted Stock issuable to
Participant pursuant to this Award as specified on the cover sheet to this Award
Agreement.

 

Restriction Period means the period commencing on the Grant Date for the Award
and ending on the first to occur of:

 

(a)           The expiration of the period specified on the cover page to this
Award Agreement;

 

(b)           The termination of Participant’s employment with an Employer by
reason of:

 

(i)            Death; or

 

(ii)           Disability;

 

(c)           A Change in Control of Corporation.

 

Restrictions mean the provisions of Section 2.1 that govern the forfeiture of
the Award and the shares of Restricted Stock during the Restriction Period.

 

Termination Date means the date Participant ceases to be an Employee.

 

Vest or Vesting means, with respect to this Award, the time when the
Participant’s Restricted Stock is no longer subject to forfeiture under
Section 2.1.1(b).

 

Voting Securities means Corporation’s issued and outstanding securities
ordinarily having the right to vote at elections of directors.

 

Capitalized terms not otherwise defined in this Award Agreement have the
meanings given them in the Plan.

 

7

--------------------------------------------------------------------------------
